Citation Nr: 0413756	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to March 
1977.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.  The appellant, the veteran's spouse, filed 
a notice of disagreement (NOD) in May 2002 and a statement of 
the case (SOC) was issued in July 2002.  A substantive appeal 
was received in October 2002.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

Initially, the Board notes that in a letter dated in November 
2001, the RO addressed, with respect to the claim on appeal, 
the enhanced notice and duty to assist provisions required by 
sections 3 and 4 of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, and 5103A (West 2002), 
and implemented by 38 C.F.R. § 3.159 (2003)).  

However, the Board finds specific additional development of 
the claim on appeal is warranted.  The Board notes, as the 
veteran's representative has contended in written argument in 
April 2004, that the veteran's service medical records (SMRs) 
appear to be incomplete.  Those SMRs already associated with 
the claims file, which were received from the National 
Personnel Records Center (NPRC), are limited to annual 
medical examinations and do not include any inpatient or 
outpatient treatment records.  Moreover, the RO in its 
November 2001 letter to the appellant indicated that it had 
contacted the Marine Corps to obtain copies of the veteran's 
SMRs, however, there is no record in the claims file of any 
response to this request.  Thus, the RO should request from 
the NPRC, the Marine Corps, and any other appropriate sources 
outstanding service medical records of the veteran, 
associating all records and/or responses received with the 
claims file.  See 38 U.S.C.A. § 5103A(a)(3).    

Additionally, the claims file includes microfiche sent from 
the NPRC containing a portion of the veteran's SMRs; however, 
no printed copies of the contents of this microfiche are 
included.  On remand, the RO should obtain these copies.      

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the appellant prove all 
pertinent evidence in her possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with. Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA     
prior to adjudicating the claim on appeal.  The supplemental 
SOC (SSOC) that explains the basis for the RO's determination 
must include citation and discussion of the pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§  3.102 
and 3.159 (2003)-as well as citation to 38 C.F.R. §§ 3.307 
and 3.309(a) (2003) (containing the specific criteria for 
presumptive service connection for cardiovascular 
disability)-alluded to, but not cited to, in the July 2002 
SOC.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should undertake appropriate 
action to obtain from the NPRC, the 
Marine Corps, and other sources all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran during service, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies she 
may have in her possession.

2.	The RO should also obtain printed 
copies of the contents of the microfiche 
of the veteran's SMRS received from the 
NPRC.   

3.  The RO should send to the appellant 
and her representative a letter 
requesting that she provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).      

4.	If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003), as applicable.  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC (to include citations to 
38 C.F.R. §§ 3.102, 3.159, 3.307, and 
3.309(a) (2003), and clear reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

